Citation Nr: 1442833	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 13, 2007 for the grant of service connection for cardiomyopathy with atrial fibrillation, claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968, including service in the Republic of Vietnam.  The Veteran died in October 2012.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted service connection for cardiomyopathy with atrial fibrillation and assigned a 100 percent disability rating, effective July 13, 2007.  Jurisdiction has been transferred to the RO in Philadelphia, Pennsylvania.

As noted above, the Veteran died during the pendency of the appeal.  Prior to the perfected appeal for an earlier effective date being certified to the Board, the RO received correspondence in January 2013 from the appellant, indicating a desire to substitute for the Veteran in the matter pending.  The RO granted the motion pursuant to Fast Letter 10-30, Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), which added 38 U.S.C.A. § 521A, substitution in case of death of claimant.  In an April 2013 letter, the RO notified the appellant that it would continue to process the Veteran's appeal to completion with the appellant as the verified substitute claimant.  The Board finds that the appellant has been properly substituted for the Veteran.


FINDINGS OF FACT

1.  The July 13, 2007 VA report of examination was accepted as an informal claim for benefits because the report relates to a disability, cardiomyopathy with atrial fibrillation, that established entitlement to service connection due to presumed exposure to herbicides.

2.  The claims file includes no statement or communication from the Veteran, or other document, prior to July 13, 2007 that constitutes a claim for service connection for cardiomyopathy with atrial fibrillation or ischemic heart disease.

3.  The Veteran's cardiomyopathy with atrial fibrillation was diagnosed on March 29, 2007; medical records documenting the onset of the Veteran's disability were received by VA on February 25, 2010 and in February 2013.


CONCLUSION OF LAW

The claim for an effective date prior to July 13, 2007 for the award of service connection for cardiomyopathy with atrial fibrillation is without legal merit.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157(a), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The effective date issue turns on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis

The appellant contends that an effective prior to July 13, 2007 is warranted for the grant of service connection.  Specifically, she believes that service connection is warranted effective March 29, 2007, which is the date of onset of the Veteran's cardiomyopathy with atrial fibrillation.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).
 
This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although cardiomyopathy with atrial fibrillation is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he was a Vietnam veteran who had a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Id.

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

The effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

In this case, the Veteran had claimed entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).  He was afforded VA PTSD and general medical examinations.  At the general medical examination on July 13, 2007, the Veteran related that he had suffered a myocardial infarction in March 2007 and his cardiac status included atrial fibrillation, history of congestive heart failure and cardiomyopathy.  In an August 2007 rating decision, the RO continued the 70 percent disability rating for PTSD and denied a TDIU.

In January 2010, the Veteran's representative submitted a claim on the Veteran's behalf for service connection for ischemic heart disease and entitlement to a TDIU.  In support of the claim, the Veteran submitted private treatment records dated March 30, 2007 pertinent to evaluation for atrial fibrillation and myocardial infarction, which were received by the RO on February 25, 2010.  Additional private treatment records received from the appellant in February 2013 reflect that the Veteran was first evaluated on March 29, 2007.

The July 13, 2007 VA report of examination was accepted as an informal claim for benefits by the RO because the report relates to a disability, cardiomyopathy with atrial fibrillation, which establishes entitlement to service connection based on the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  38 C.F.R. §§ 3.157(a), 3.307, 3.309.  The July 13, 2007 VA examination report, accepted as an informal claim, was received between May 5, 1989 and the August 31, 2010 effective date of the regulation establishing a presumption of service connection for ischemic heart disease.  See 38 C.F.R. § 3.816(c)(2); see also 75 Fed. Reg. 53,202 (August 31, 2010).  Therefore, the effective date for the award of service connection for cardiomyopathy with atrial fibrillation must be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).

The Board finds that entitlement to compensation for cardiomyopathy with atrial fibrillation arose on March 29, 2007, based on the medical records received by VA on February 25, 2010 and in February 2013.  A review of the claims file reflects that VA received no statement or communication from the Veteran, or other document, prior to July 13, 2007 regarding cardiomyopathy with atrial fibrillation or a myocardial infarction.  Because the July 13, 2007 VA report of examination was received later than the March 29, 2007 date of entitlement or disability onset, the proper effective date for the award of service connection for cardiomyopathy with atrial fibrillation is July 13, 2007.  An effective date prior to July 13, 2007 for service connection for cardiomyopathy with atrial fibrillation must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.816.


ORDER

Entitlement to an effective date earlier than July 13, 2007 for the grant of service connection for cardiomyopathy with atrial fibrillation is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


